UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7413


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

BENJAMIN LEE KEZIAH,

                    Defendant - Appellant.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Martin K. Reidinger, District Judge. (3:08-cr-00058-MR-1)


Submitted: April 18, 2019                                         Decided: May 3, 2019


Before GREGORY, Chief Judge, WILKINSON, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Benjamin Lee Keziah, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin Lee Keziah appeals the district court’s order denying his motion to

modify the terms of his supervised release under 18 U.S.C. § 3583(e)(2) (2012). We

have reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s order. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                             AFFIRMED




                                            2